Title: To Thomas Jefferson from George House, 7 April 1806
From: House, George
To: Jefferson, Thomas


                        
                            Dear Sir—
                            New London April 7– 1806—
                        
                        
                             I have just received a letter from Colonel Jonathan Palmer Surveyor of Stonington,
                            representing a petition from the inhabitants of the ports of Stonington and Pocatuck for the blending of those ports into
                            a district—
                        
                             I will take the freedom of representing to you the situation of those ports—as near as I
                            can. Stonington the East port in Connecticut is a peninsula or arm of land projecting into Fishers Island sound, covered
                            by Watch hill reefs Fishers Island and its dependencies which make it a harbor, with a navigable passage for Vessels of
                            two or three hundred tons passing between Watch point and the reef to Stonington or through the sound— Pocatuck lies on
                            the S.Wt. part of Westerly in the State of Rhode Island—the passage nearly from Watch point W.B. No. to nap of trees point
                            three miles then N.Wt. to Stonington three or four miles, Vessels bound to Pocatuck must pass within half a mile of
                            Stonington point then in a serpentine direction Easterly Southerly and Northerly perhaps five or six miles—Taking into
                            view the distance from Pocatuck to Newport a distance of forty five miles with two ferries to pass must subject those
                            concerned in Navigation to great inconvenience and expence, I have often thought a Collectors office established at
                            Stonington point annexing Pocatuck thereto, would accommodate the parties at both places, and the Revenue as well
                            protected, no other inconvenience than a small dimunition from the district of Newport—
                        
                             I have been acquainted with Col: Palmer the Surveyor of Stonington a number of years,
                            especially since his appointment to the office of Surveyor, I am confident he is a faithful honest Republican filling his
                            office with fidelity, well acquainted with the mercantile interest, and the vicinity of the adjoining Navigation, a tried
                            Patriot the times that tried Mens souls—If a Collectors office should be established at Stonington point (in my opinion
                            the most eligible situation of the two ports mentioned) I take the liberty to recommend Col: Jonathan Palmer as a Man well
                            qualified in every respect to fill the office of Collector with fidelity and honor—
                        
                             I am sensible of his sincere attachment to the President and administration, a Gentleman in
                            his manners mild and affable—
                        
                             Dear Sir—I give you this information with an honest intention I have no view as respects any
                            party but, wish all Men to be accommodated when it can be done without injuring the rights of others—
                        
                             I return you my sincere thanks for the great kindness you have done me in my appointment to
                            the command of the Cutter (from which I was kept five years and four months for my attachment to the principles I had
                            early imbibed in my countries cause) which enables me to support my family with decency—my feelings on the occasion are
                            more than I can express, may the Almighty shield you from all harm and still preserve you a friend to the rights of Man.
                        
                             I remain with every sentiment of esteem and friendship your Obt huml Sevt–
                        
                            George House
                            
                        
                    